Citation Nr: 0819507	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1994 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has a gastrointestinal disorder related 
to service. 


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2005 and February 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In February 2007, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that his current irritable 
bowel syndrome is the same disorder he had in service.  He 
asserts that he incurred this disorder in service due to work 
stress.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records show that the veteran was seen in 
March 1995 for fatigue, loose stool, weight loss, and malaise 
for three months.  The veteran indicated having unusual 
stress.  The clinician noted a normal examination.  

Post-service discharge, in February 2001 the veteran was seen 
for watery diarrhea for a day and discomfort.  An assessment 
of viral gastroenteritis was noted.  Also, VA afforded the 
veteran an examination in July 2005 for which the claims 
folder was reviewed.  The examiner noted a diagnosis of 
irritable bowel syndrome.  He opined that he could not 
attribute the veteran's current condition to military service 
without resorting to speculation.  

Based on the evidence, the Board finds that service 
connection is not warranted.  The veteran had one in-service 
complaint for gastrointestinal problems; however, examination 
of the veteran was normal.  In any case, any problems appear 
to have been acute and transitory, and resolved without 
residuals as there were no further complaints in service.  
The first post-service complaint related to a 
gastrointestinal disorder was not 2001, which is nearly 4 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no medical evidence which provides a 
nexus between current disorder and service.  The July 2005 VA 
examiner specifically indicated that the veteran's current 
irritable bowel syndrome could not be related to service 
without resort to speculation.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board notes the veteran's contention that during service 
he worked in the hospital and that his test results showing 
that he had irritable bowel syndrome were told to him in 
person and not documented in his service treatment records.  
The veteran was an optometrist in service, but it is not 
shown that he had any expertise in the diagnosis or etiology 
of gastrointestinal diseases.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran asserts that he was offered treatment and further 
testing; however, he declined the offers.  He claims that his 
symptoms have persisted since service.  The Board finds the 
veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a 
gastrointestinal disorder related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only competent 
opinion regarding the etiology of his gastrointestinal 
disability could not relate the disability to service.   


ORDER

Service connection for a gastrointestinal disorder is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


